Name: Commission Regulation (EC) No 1721/94 of 14 July 1994 amending Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables
 Type: Regulation
 Subject Matter: foodstuff;  economic policy;  food technology;  technology and technical regulations;  monetary economics
 Date Published: nan

 No L 181 /8 15. 7. 94Official Journal of the European Communities COMMISSION REGULATION (EC) No 1721/94 of 14 July 1994 amending Regulation (EEC) No 1558/91 laying down detailed rules for the application of the system of production aid for products processed from fruit and vegetables THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Community, Having regard to Council Regulation (EEC) No 426/86 of 24 February 1986 on the common organization of the market in products processed from fruit and vegetables ('), as last amended by Commission Regulation (EC) No 549/94 (2), and in particular Article 3 thereof, Whereas, in order to benefit from the system of produc ­ tion aid, the processor must pay to the producer for the raw material a price at least equal to the minimum price ; whereas experience in the management of the system shows the need to provide for the application of more rigorous checks on payment of the minimum price ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Fruit and Vegetables, HAS ADOPTED THIS REGULATION : Article 1 Commission Regulation (EEC) No 1558/91 (3) is hereby amended as follows : 1 . The following paragraph is added to Article 6 : '7. Payment of the producer by the processor for the raw material may, without prejudice to the case described in Article 14, paragraph 2 (B) be made only by bank or postal transfer.' 2 . In Article 14 : (a) in paragraph 1 , point (d) is replaced by the fol ­ lowing : '(d) a declaration in which the processor specifies that the finished products comply with the quality standards laid down by the Commu ­ nity.' (b) in paragraph 2, points (a) and (b) are replaced by the following : '(a) a copy of the transfer referred to in Article 6 (7). or (b) in the case of supply commitments, a declara ­ tion by the producer that the processor paid him by transfer a price at least equal to the minimum price, or credited to him such a price. This declaration must specify the reference numbers of the contracts to which they relate.' 3 . In Article 1 6 (2), point (b) is replaced by the following : '(b) on the transfers referred to in Article 6 (7).' Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 14 July 1994. For the Commission Rene STEICHEN Member of the Commission (') OJ No L 49, 27. 2. 1986, p. 1 . O OJ No L 69, 12. 3 . 1994, p. 5 . (3) OJ No L 144, 8 . 6 . 1991 , p. 31 .